Name: Commission Regulation (EEC) No 995/81 of 6 April 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 4 . 81 Official Journal of the European Communities No L 104/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 995/81 of 6 April 1981 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 3474/80 (6); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ;Having regard to Council Regulation (EEC)No 804/68 of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (3), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 7 thereof, In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies specified in Annex I shall deliver butteroil as food aid on the special terms set out therein . Article 2 Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 291 , 19 . 11 . 1979, p. 17 . O OJ No L 1 19 , 15 . 5 . 1979 , p . 5 . ( J) OJ No L 134 , 31 . 5 . 1980, p . 14 . O OJ No L 43, 15 . 2 . 1977 , p . 1 . C) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 104/2 Official Journal of the European Communities 15 . 4 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1981 . For the Commission Poul DALSAGER Member ofthe Commission 15 . 4 . 81 Official Journal of the European Communities No L 104/3 ANNEX I (') Consignment A B C 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312 / 80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . 3 . Beneficiary Country of destination 1 India 4 . Total quantity of the consign ­ ment 500 tonnes 500 tonnes 2 000 tonnes (5) 5 . Intervention agency responsible for delivery German Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil (2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /or packaging (J) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (6) 8 , Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid Economic Community' followed by : programme of the European 'Madras' 'Calcutta' 'Bombay' 9 . Delivery period Delivery as soon as possible and at the latest 30 April 1981 Delivery before 15 June 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (7) 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 April 1981 No L 104/4 Official Journal of the European Communities 15.4 . 81 Consignment D E 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 (general reserve) 2 . Beneficiary UNHCR 3 . Country of destination Pakistan 4 . Total quantity of the consign ­ ment 400 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil (2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging O In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR programme in Pakistan / Karachi ' 9 . Delivery period Delivery in June 1981 10 . Stage and place of delivery Port of unloading Karachi (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4) UNHCR, PO Box 1263 , Islamabad, Pakistan ; telex 5665 UNHCR PK; tel . 26001 /2 /3 /4 ; cable address : HICOMREF, Islamabad (*) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 April 1981 15 . 4 . 81 Official Journal of the European Communities No L 104/ 5 Consignment F G 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 940/79 (general reserve) (EEC) No 1313 /80 2 . Beneficiary ICRC 3 . Country of destination Angola Kampuchea 4 . Total quantity of the consign ­ ment 200 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil (2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging (3 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees  eight tins per carton 8 . Markings on the packaging A red cross 10 cm x 10 cm and, in letters at least 1 cm high , the following markings : 'ANG-28 / Butteroil / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do ComitÃ © internacional da Cruz Vermelha / DistribuiÃ §Ã £o gratuita / Lobito ' 'KAMP-118 / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du ComitÃ © international de la Croix ­ Rouge / Pour distribution gratuite / Phnom Penh / KampucnÃ ©a' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Port of unloading Lobito (deposited on the quay or on lighters) Port of unloading Phnom-Penh (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) ComitÃ © internacional da Cruz Vermel ­ ha, c/o Cruz Vermelha de Angola, Caixa Postal 567 , Huambo, Angola (') CICR, Hotel Samati , Phnom Penh , Kampuchea 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 104 /6 Official Journal of the European Communities 15 . 4 . 81 Consignment H i I 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the consign ­ ment 100 tonnes (14) 250 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil (2) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging (3) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34 278 CEMEC NL; tel . 24 45 94 , 24 17 44) ( 10) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 15 . 4 . 81 Official Journal of the European Communities No L 104/7 Consignment K L 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary WFP * Caritas Germanica 3 . Country of destination India Chile 4 . Total quantity of the consign ­ ment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the butteroil (2) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging (J) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'India 2206 P3 /Biitteroil / Calcutta / Gift of the European Economic Community / Action of the World Food Programme' See note (") 9 . Delivery period Delivery in May 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (") 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 April 1981 No L 104/ 8 Official Journal of the European Communities 15.4 . 81 Consignment M N 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . 3 . Beneficiary Country of destination } Pakistan Peru 4 . Total quantity of the consign ­ ment 1 000 tonnes ( 5) 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil (*) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging (5) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the EEC to Pakistan' 'Aceite de mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Peru' 9 . Delivery period Delivery in May 1981 10. Stage and place of delivery Community port of loading operating Ã ¡ regular service with the recipient 'country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 April 1981 15 . 4 . 81 Official Journal of the European Communities No L 104/9 Consignment O 1 . Application of Council Regulations :  · (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary 3 . Country of destination J Rwanda 4 . Total quantity of the consign ­ ment 200 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging (J) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Rwanda / DestinÃ © Ã la distribution gratuite' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Delivered to Kigali 11 . Representative of the beneficiary responsible for reception (4 ) Oprovia BP 953 , Kigali 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 104/ 10 Official Journal of the European Communities 15.4 . 81 Consignment P Q 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 1313/80 (EEC) No 940/79 (general reserve) 2 . Beneficiary UNHCR 3 . Country of destination Uganda Pakistan 4 . Total quantity of the consign ­ ment 100 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Belgian French 6. Origin of the butteroil (2 ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging (5) In 2-270 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees  eight tins per carton In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR assistance in Uganda / Kampala via Mombassa' 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR programme in Pakistan / Karachi ' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 10 . Stage and place of delivery Delivered to Kampala via Mombassa Port of unloading Karachi (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) UNHCR, PO Box 3813 , Kampala, Uganda ; cable address : HICOMREF, Kampala ; telex : 61 255 UNDEVPRO Kampala  'For UNHCR'; tel . 56 989 , 30 011 C) H UNHCR, PO Box 1263 , Islamabad, Pakistan ; telex 5665 UNHCR PK; cable address : HICOMREF, Islamabad (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 15.4 . 81 Official Journal of the European Communities No L 104 / 11 Consignment R S ' Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 (general reserve) 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the consign ­ ment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and/or packaging (3 ) In 2-270 kg tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees  eight tins per carton 8 . Markings on the packaging A red cross 10 cm x 10 cm and, in letters at least 1 cm high , the following markings : Ã Ã ¤Ã  23 /' Ã Ã ¤Ã  25 /' followed by : 'Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Assab ' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1981 Loading in July 1981 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Delegation of the International Committee of the Red Cross, c/o Ethiopian Red Cross Society, Ras Desta Damtew Avenue, Addis Ababa, Ethiopia (13) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 104/ 12 Official Journal of the European Communities 15.4 . 81 Notes (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities. (') Other than those set out in the Annex II to Regulation (EEC) No 303 /77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77. ( 5 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; se Article 14.(2 ) of Regulation (EEC) No 303 /77 . ( 6 ) Free fatty acids : maximum 0-3 % (oleic acid), amount of peroxide/kg : maximum 0-5 units ( in millie-equivalents of oxygen per kg). Thio-barbituric acid test (TBA): maximum 0-22 % . Copper content : maximum 0-05 ppm. I ron content : maximum 0-2 ppm . ( 7 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) Consignee ; (b) M. von Arnim, UNHCR, Palais des Nations , CH-1211 Geneva 10 ; telex 27492 HCR'. The succesful tenderer should send two copies of the dispatch document to the following address : M. Von Arnim, UNHCR, Palais des Nations , CH-121 1 Geneva 10 . C) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) Consignee ; (b) Manubito Sari , Av . MarÃ ©chal Carmona 79 , Lobito , Angola'. The product shall be delivered in containers b) the tenderer . The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery, a health certificate and a certificate of origin made out in Portuguese . ( I0) The successful tenderer shall send to the beneficiaries ' agents , on delivery, a health certificate in respect of each part quantity , made out in the language indicated by the beneficiaries . The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL-301 1 TA Rotterdam, on delivery , a copy of the commercial invoice in respect of each part-quantity . (") Markings on the packaging : 'Butteroil /DonaciÃ ³n de la Comunidad econÃ ³mica europea/Destinado a la distribuciÃ ³n gratuita en Chile /Caritas/ followed by : for 250 tonnes : 6 460 /San Antonio' for 150 tonnes : 6 461 /Talcahuano' for 50 tonnes : 6 462 /Antofagasta ' for 50 tonnes : 6 463 /Coquimbo'. ( 12 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities in Uganda, PO Box 5244 , Kampala , Uganda . 15 . 4 . 81 Official Journal of the European Communities No L 104/ 13 (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) Consignee ; (b) ICRC Delegation , PO Box 5701 , Addis Ababa, Ethiopia'. The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5570 , Addis Ababa, Ethiopia . ( l4 ) The successful tenderer must deliver the product on pallets , the dimensions of which will be communicated to him direct by the representative of the beneficiaries . No L 104/ 14 Official Journal of the European Communities 15 . 4 . 81 ANNEXE II  ANHANG II ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II DÃ ©signation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie (in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity (in tonnes) TotalmÃ ¦ngde (i tons) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) QuantitÃ ©s partielles (en tonnes ) Teilmengen (in Tonnen) Quantitativi parziali ( in tonnellate) Deelhoeveelheden (in ton ) Partial quantities (in tonnes) DelmÃ ¦ngde (i tons) Ã Ã µÃ Ã ¹Ã ºÃ Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã ´Ã Ã ¿Ã  Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  H 100 100 The Save the Children Fund Uganda Butteroil / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distribution in Uganda SCF / 61206 / Uganda via Mombasa I 250 50 League of Red Cross Societies Ethiopia Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Ethiopia Licross / 62004 / Assab 100 The Save the Children Fund Somalia Butteroil / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For fcee distribution in Somalia SCF / 61207 / Berbera 25 League of Red Cross Societies Somalia Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Somalia Licross / 62002 / Berbera 25 League of Red Cross Societies Somalia Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Somalia Licross / 62003 / Mogadishu 25 Deutsches Komitee NotÃ ¤rzte E. V. Somalia Butteroil / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distribÃ ¹tion in Somalia DNA / 61708 / Berbera 25 Deutsches Komitee NotÃ ¤rzte E.V. Somalia Butteroil 1 / Gift of the European Economic Community / Action of the European non ­ governmental organizations / For free distribution in Somalia DNA / 61709 / Berbera